April 25, 2011 Martin James Securities and Exchange Commission Division of Corporate Finance Mail Stop 3030 treet, NW Washington D.C.20549 RE:Oncologix Tech Inc. P.O. Box 8832 Grand Rapids, MI49518-8832 Dear Mr. Hult: We respond as follows to your letter of April 20, 2011. We have amended Item 4.01 Form 8-K dated September 9, 2010 to indicate that as of April 8, 2011, the PCAOB has revoked the registration of our prior auditor, Chisholm, Bierwolf, Nilson & Morrill, LLC.We have included the information required by Regulation S-K, Item 304(1). In connection with your letter of April 20, 2011, we hereby make the following statements: • The Company is responsible for the adequacy and accuracy of the disclosure in itsfilings; • The Company acknowledges that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and • The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, ONCOLOGIX TECH, INC. By: /s/ Anthony Silverman Anthony Silverman, President
